Citation Nr: 0514198	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  01-03 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Evaluation of post-operative residuals of a herniated 
nucleus pulposus of the lumbar spine with degenerative 
changes, currently rated as 40 percent disabling.

2.  Evaluation of radiculopathy of the right lower extremity, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel



INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Waco, Texas, in which the RO denied a rating in 
excess of 40 percent for post-operative residuals of a 
herniated nucleus pulposus of the lumbar spine with 
degenerative changes.  In June 2004 the Board remanded the 
claim for further development.  In a January 2005 rating 
decision, VA granted a separate 10 percent rating for 
radiculopathy of the right lower extremity, effective July 
29, 2004.  Therefore, the issues are stated on the title 
page.

In a March 2001 VA Form 9, the veteran raised the issues of 
entitlement to a total disability rating based on individual 
unemployability based on service-connected disabilities, an 
increased rating for his right shoulder disability, and 
secondary service connection for bilateral leg and feet 
disabilities, along with a claim to reopen a claim of service 
connection for a bilateral hip disability.  These matters are 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The post-operative residuals of a herniated nucleus 
pulposus of the lumbar spine with degenerative changes are 
manifested by forward flexion to 50 degrees with exquisite 
pain at that point, extension to 5 degrees with pain, lateral 
rotation to 5 degrees bilaterally with pain, lateral flexion 
to 5 degrees bilaterally with pain, and intact pinprick in 
the left thigh, leg, and foot.

2.  Effective July 29, 2004, the radiculopathy of the right 
lower extremity is manifested by a decrease in pinprick to 
the medial and lateral right leg and the dorsum of the right 
foot and intact pinprick in the right thigh and right foot.

 
CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for the 
post-operative residuals of a herniated nucleus pulposus of 
the lumbar spine with degenerative changes have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.3, 4.7, 4.71a, 
Diagnostic Codes 5242, 5243 (2004); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5293 (2002).

2.  The criteria for a separate rating for radiculopathy of 
the right lower extremity prior to July 29, 2004, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.3, 
4.7, 4.71a, Diagnostic Code 8520 (2004).

3.  The criteria for a rating excess of 10 percent for 
radiculopathy of the right lower extremity have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.3, 4.7, 4.71a, 
Diagnostic Code 8520 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Initially, the Board is satisfied that all relevant facts 
regarding the issues decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002).  
As discussed below, the development conducted by VA in this 
case fully meets the requirements of the old provisions of 38 
U.S.C.A. § 5107(a) (West 1991) and the new provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rules implementing the VCAA are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Only after the February 1999 rating decision was 
promulgated did VA in June 2004 provide explicit notice to 
the veteran regarding what information and evidence is needed 
to substantiate that claim, as well as what information and 
evidence must be submitted by the veteran, and what 
information and evidence will be obtained by VA.  
Specifically, the veteran was notified that VA has a duty to 
assist him in obtaining evidence necessary to substantiate 
his claim.  The veteran was notified that he should identify 
medical treatment and that VA would request identified 
medical evidence.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement is harmless error.  
While the notice provided to the veteran in June 2004 was not 
given prior to the first agency of original jurisdiction 
(AOJ) adjudication of the claim, the veteran was afforded the 
opportunity to identify medical evidence that VA would 
attempt to obtain.  Also, the veteran was afforded an 
additional VA examination.  The timing-of-notice error was 
sufficiently remedied by the process carried after the June 
2004 VCAA letter so as to provide the veteran with a 
meaningful opportunity to participate effectively in the 
processing of his claim by VA.  Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App. April 14, 2005).  The timing-of-
notice error was thus nonprejudicial in this case because the 
error did not affect the essential fairness of the 
adjudication.  Id.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 
5107(a), 5103A; 38 C.F.R. § 3.159(c).  Records pertinent to 
the current claims in the possession of the Federal 
government - past treatment records with the military and VA 
medical records - have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  The veteran has not identified any 
private medical treatment.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  The veteran was afforded VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The February 1999 and January 2005 rating decisions, the 
February 2001 Statement of the Case (SOC), and the November 
2001 and January 2005 Supplemental Statements of the Case 
(SSOCs) informed the veteran of the evidence in the 
possession of VA.  As it appears that VA has obtained all 
pertinent evidence, there is no duty to notify the veteran of 
an inability to obtain identified records.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(e).  Also, in the June 2004 VCAA 
letter, VA asked the veteran to provide any evidence he had 
pertaining to his claim.  In that regard, the veteran had 
previously stated in February 2003 that he had no further 
evidence or argument to present.  See 38 C.F.R. 
§ 3.159(b)(1).

By a March 2005 letter, VA informed the veteran that his case 
was being forwarded to the Board and, in effect, that VA 
would not undertake any further development in his claim.  
Based on the above analysis, the Board finds that VA has 
fulfilled its duty to assist the veteran in the development 
of the claim decided below.

In light of the above, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claim.  38 
U.S.C.A. § 5103A.  In addition, as the veteran has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

Factual Background

In a VA Form 21-8940 (veteran's application for increased 
compensation based on individual unemployability), the 
veteran reported that he last worked full time in 1987, at 
which time he became too disabled to work.

The veteran was afforded a VA examination in July 1997.  He 
complained of non-radicular chronic back pain.  He stated 
that he had been unable to work for many years.  Physical 
examination revealed that the veteran demonstrated rather 
dramatic hyperpathia and overt pain behavior by guarding, 
bracing, rubbing, grimacing, and sighing.  He rated his pain, 
fatigue, weakness, incoordination, and lack of endurance 
secondary to the service-connected lumbar spine and right 
shoulder disabilities as being at least an eight on a scale 
of one to ten with his flare-ups being a ten.  He reported 
that he had flare-ups everyday, including at the current 
time.  The examination of the lumbar spine demonstrated a 
well-healed post-operative scar, which measured 17 
centimeters (cm).  He had dysmetric lumbar movements.  He 
voluntarily inhibited his movements.  Passive and active 
range of motion testing in the lumbar spine revealed the 
following: forward flexion was to 80 degrees; extension was 
to 20 degrees, at which time he blocked his motion; lateral 
flexion was to 20 degrees bilaterally; and rotation was to 35 
degrees bilaterally.  He had a negative Trendelenburg's sign.  
He had no undue tenderness in his spine and no muscle spasm, 
rigidity, or deformity.  

The diagnoses included (1) post-lumbar-laminectomy syndrome; 
and (2) aseptic necrosis of the hips bilaterally and post-
operative total left hip replacement, which were totally 
unrelated to the veteran's service-connected lumbar spine 
disability.  The examiner addressed the veteran's 
employability.  The examiner noted that the veteran 
demonstrated a painful demeanor during the examination, which 
was a form of hyperpathia.  The examiner indicated that the 
veteran's employment handicap was due to this painful 
demeanor and hyperpathia.  The examiner noted that this type 
of demeanor would make the veteran unemployable because no 
employer would hire a person who had a painful demeanor.  The 
examiner indicated that from an impairment standpoint, the 
veteran could work at sedentary or light work that did not 
require prolonged sitting and standing or excessive walking 
and that the veteran could not do a job that required him to 
lift more than 20 pounds.  The examiner noted that in regards 
to rating the veteran's pain, fatigability, weakness, 
endurance, and flare-ups objectively, it could not be done, 
and that those factors were rated subjectively.

The veteran underwent another VA examination in March 2000.  
He complained of severe back pain.  The examiner noted that 
this examination was not different from the previous one in 
July 1997.  Range of motion testing of the lumbar spine 
revealed the following: forward flexion was to 80 to 85 
degrees; extension was to 20 degrees; lateral flexion was to 
20 degrees bilaterally; and rotation was to 35 degrees 
bilaterally.  The veteran was able to flex forward 85 degrees 
before it became painful.  The examiner indicated that the 
veteran's functional impairment at the present time from pain 
was mostly due to his problem in the right hip rather than in 
his back.  The examiner noted that the veteran was unable to 
move about because of an extremely painful right hip and that 
his fatigability would prevent him from having any kind of 
employment.  The examiner opined that the veteran was 
unemployable in the sense of being unable to do anything that 
required him to move about or be on his feet.  The diagnoses 
were (1) lumbar herniated nucleus pulposus with degenerative 
changes and loss of motion, and (2) an extremely painful 
right hip.  

In a July 2000 addendum to the report of the March 2000 VA 
examination, the examiner indicated that the right hip 
symptomatology was due to avascular necrosis in the hip and 
not due to his back disability.

The veteran was afforded another VA examination in September 
2001.  He reported that since post-service back surgery, he 
had had continued pain in the back, but that his worse 
problem was his left hip disability.  He complained of 
difficulty walking and considerable pain.  He was in a 
wheelchair and had a walker.

Physical examination of the lumbar spine revealed a 10-cm, 
healed lumbar incision.  He had tenderness on palpation of 
the low back.  Range of motion testing reflected the 
following: forward flexion was to 80 degrees with pain; 
extension was to 20 degrees with pain; and lateral rotation 
was to 20 degrees bilaterally with pain.  He could not stand 
on his toes and heels.  The reflexes in the knees and right 
ankle were absent.  The reflex in the left ankle was 1+.  He 
had a negative straight leg raising sign on the right.  He 
could not move his left leg because of his hip.  He had 
modest extensor hallucis longus strength bilaterally.  He had 
no loss of pinprick to the thighs, legs, and feet.  

The impressions were chronic lumbar pain; a previous 
laminectomy at L3-L4, L4-L5, and L5-S1; a recent total hip 
replacement of the left hip; and post-operative pain.  With 
regard to any neurological deficits of the lower extremities, 
the examiner indicated that there were no neurological 
changes in the lower extremities secondary to lumbar pain.  
The examiner noted that the veteran's left leg was currently 
painful because of his recent left hip replacement.

The veteran underwent another VA examination on July 29, 
2004.  He reported that he had not had steady work in many 
years and that he was not currently working.  He complained 
of low back pain with pain radiating into both legs and 
cramps down into his toes.  He indicated that he took 
naproxen, acetaminophen, and tramadol for pain and that he 
had not had any injections.  He reported that he did not use 
a brace and that he used a walker, wheelchair, and cane.  He 
stated that he did not have any additional limitations with 
repetitive motion and that he did not have any flare-ups.  He 
reported a constant pain.  He stated that he had been 
incapacitated and more-or-less bedridden in the last year, 
but that a physician did not order this treatment.

Physical examination revealed that the veteran walked with a 
wobbled gait.  He had a straightening of the lordotic 
curvature.  He had tenderness on palpation at the L4-L5 area.  
He had a 11-cm, vertical, healed scar.  Range of motion 
testing showed the following: forward flexion was to 50 
degrees at which point he had exquisite pain; extension was 
to 5 degrees with pain; rotation was to 5 degrees 
bilaterally; and lateral bending was to 5 degrees bilaterally 
with pain.  He could not stand on his heels and toes and 
walk.  He had no reflexes in his knees or ankles.  He had a 
weak motor strength of the left extensor hallucis longus 
muscle.  He had straight leg signs, positive right and left 
immediately upon elevating the legs.  He had a decrease in 
pinprick to the medial and lateral right leg and the dorsum 
of the right foot.  Pinprick was otherwise intact in the 
right thigh, the left thigh and leg, and the feet.  The 
impressions were degenerative disc disease of the lumbar 
spine, laminectomy with L5-S1 discectomy, chronic lumbar 
pain, and decreased range of motion of the lumbar spine.

Increased Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7 (2004).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004).

The statutory and regulatory guidelines for the determination 
of an effective date of an award of disability compensation 
are set forth in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  
Except as otherwise provided, the effective date of an 
evaluation and an award of compensation based on an original 
claim, a claim reopened after a final disallowance, or a 
claim for increase will be the date the claim was received or 
the date entitlement arose, whichever is later.  See 38 
C.F.R. § 3.400 (2004).  When a claimant is granted benefits 
based on liberalizing legislation, the effective date of the 
award is based on the facts found, but not earlier than the 
effective date of the liberalizing law.  See 38 U.S.C.A. § 
5110(g) (West 2002); 38 C.F.R. § 3.114(a) (2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2004).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) did not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  The Board noted that the 
guidance provided by the Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint. 38 C.F.R. § 4.59.

Under the previous criteria for intervertebral disc syndrome 
(effective prior to September 23, 2002), postoperative 
intervertebral disc syndrome that is cured warrants a 
noncompensable rating.  A 10 percent evaluation for 
intervertebral disc syndrome is warranted when the disability 
is mild.  A 20 percent evaluation is warranted when it is 
moderate and is manifested by recurring attacks.  
Intervertebral disc syndrome warrants a 40 percent evaluation 
when the disability is severe and is manifested by recurring 
attacks, with intermittent relief.  A 60 percent evaluation 
is warranted when the disability is pronounced with little 
intermittent relief and is manifested by persistent symptoms 
that are compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disk.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002).

Under the previous criteria for limitation of motion of the 
lumbar spine (effective prior to September 26, 2003), 10, 20 
percent and 40 percent disability ratings are warranted for 
slight, moderate and severe limitation of motion of the 
lumbar spine, respectively.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003).

In a VA General Counsel opinion, it was determined that 
Diagnostic Code 5293 involves loss of range of motion and 
that 38 C.F.R. §§ 4.40 and 4.45 must be considered when a 
disability is evaluated under that diagnostic code. 
VAOPGCPREC 36-97 (Dec. 12, 1997).  

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome was evaluated as 
follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec. 4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months..............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

Note (1): For purposes of evaluations 
under 5293, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

Note (3): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
chronic orthopedic and neurologic 
manifestations or incapacitating 
episodes, whichever method results in a 
higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were again revised 
effective September 26, 2003.  Under these regulations, a 
lumbar spine disability is evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine, or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease

Unfavorable ankylosis of the entire 
spine...............100

Unfavorable ankylosis of the entire 
thoracolumbar spine 
...............................................................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine.......................................40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine.............................................
..................30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis..................................
	....................20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height........................................................10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees.  The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2).  Provided 
that the examiner supplies an 
explanation, the examiner's assessment 
that the range of motion is normal for 
that individual will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching.  Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

Note (1): For purposes of evaluations 
under diagnostic code 5243, an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 

Note (2): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
incapacitating episodes or under the 
General Rating Formula for Diseases and 
Injuries of the Spine, whichever method 
results in a higher evaluation for that 
segment.

69 Fed. Reg. 32,449, 32,450 (June 10, 2004); 68 Fed. Reg. 
51,454, 51,458 (Aug. 27, 2003) (codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5235-5243 (2004)).

Under the provisions of 38 C.F.R. § 4.124a, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type pictured for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.

38 C.F.R. § 4.124a, Diagnostic Code 8520 provides that mild 
incomplete paralysis in the sciatic nerve is rated as 10 
percent disabling and that moderate incomplete paralysis is 
rated as 20 percent disabling.  Moderately severe incomplete 
paralysis is rated as 40 percent disabling, and severe 
incomplete paralysis with marked muscular atrophy is rated 60 
percent disabling.  Complete paralysis is rated as 80 percent 
disabling, and is manifested by the foot dandles and drops, 
no active movement possible of the muscles below the knee, 
and flexion of the knee weakened and (very rarely) lost.

Analysis

The veteran is receiving a 40 percent rating for the 
herniated nucleus pulposus, which is the maximum rating under 
the old Diagnostic Code 5292 (limitation of motion of the 
lumbar spine), which was effective prior to September 26, 
2003.  Therefore, a higher rating under that diagnostic code 
is not warranted.  

With regard to the criteria in effect prior to September 23, 
2002, for rating intervertebral disc syndrome, the only 
issues are whether the veteran had pronounced intervertebral 
disc syndrome prior to September 22, 2002, and whether he is 
entitled to a separate rating for a neurological disorder 
prior to September 22, 2002.  See Bierman v Brown, 6 Vet. 
App. 125 (1994).  At the July 1997 VA examination, the 
passive and active range of motion in the lumbar spine was 
the following: forward flexion was to 80 degrees; extension 
was to 20 degrees, at which time he blocked his motion; 
lateral flexion was to 20 degrees bilaterally; and rotation 
was to 35 degrees bilaterally.  No muscle spasm was present.  
At the March 2000 VA examination, range of motion testing of 
the lumbar spine revealed the following: forward flexion was 
to 80 to 85 degrees with pain at 85 degrees; extension was to 
20 degrees; lateral flexion was to 20 degrees bilaterally; 
and rotation was to 35 degrees bilaterally.  The March 2000 
VA examiner noted that the veteran's functional impairment at 
the present time from pain was mostly due to his right hip 
disability rather than to his back disability and that the 
veteran was unable to move about because of an extremely 
painful right hip, which was unrelated to the back 
disability.

At the September 2001 VA examination, the veteran had 
tenderness on palpation of the low back.  Range of motion 
testing reflected the following: forward flexion was to 80 
degrees with pain; extension was to 20 degrees with pain; and 
lateral rotation was to 20 degrees bilaterally with pain.  
The reflexes in the knees and right ankle were absent.  The 
reflex in the left ankle was 1+.  He had modest extensor 
hallucis longus strength bilaterally.  He had no loss of 
pinprick to the thighs, legs, and feet.  With regard to any 
neurological deficits of the lower extremities, the examiner 
indicated that there were no neurological changes in the 
lower extremities secondary to lumbar pain.

The Board has considered the guidance in DeLuca and the 
medical and lay evidence.  However, based on the above-
mentioned medical evidence, the findings - including the 
absence of neurological deficits in the lower extremities at 
the September 2001 VA examination - do not demonstrate 
symptomatology prior to September 23, 2002, showing that the 
veteran had pronounced intervertebral disc syndrome with 
little intermittent relief and with persistent symptoms that 
were compatible with sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to the site of the 
diseased disk.  Similarly, prior to September 23, 2002, there 
is no evidence of a neurological disorder warranting a 
separate rating under a peripheral neuropathy diagnostic 
code.  See Bierman, 6 Vet. App. at 131-32.

Under the criteria for rating intervertebral disc syndrome 
effective September 22, 2002, and September 26, 2003, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is rated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  As to incapacitating 
episodes, the veteran reported that he had been incapacitated 
and more-or-less bedridden in the last year, but that a 
physician did not order this treatment.  The veteran did not 
identify any treatment by a physician during the period since 
September 22, 2002.  In the absence of medical evidence 
showing that a physician treated the intervertebral disc 
syndrome and that a physician prescribed bed rest, the 
evidence does not show that the veteran has incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  Therefore, a higher rating based on the 
total duration of incapacitating episodes over the past 12 
months is not warranted.

As for the orthopedic manifestations of the lumbar spine 
disability, as noted above, the veteran is receiving the 
highest rating under the old criteria for rating limitation 
of motion of the lumbar spine.  As for the new criteria, 
there is no evidence of unfavorable ankylosis of the entire 
thoracolumbar spine.  Therefore, a rating in excess of 40 
percent for the orthopedic manifestations for the post-
operative residuals of a herniated nucleus pulposus of the 
lumbar spine with degenerative changes is not warranted.

With regard to the neurologic manifestations, radiculopathy 
of the right lower extremity was first noted at the July 29, 
2004, VA examination.  Therefore, a separate evaluation prior 
to July 29, 2004, for radiculopathy of the right lower 
extremity is not warranted.  That VA examination revealed a 
decrease in pinprick to the medial and lateral right leg and 
the dorsum of the right foot but pinprick was otherwise 
intact in the right thigh and right foot.  Such findings do 
not reflect moderate incomplete paralysis of the sciatic 
nerve in the right lower extremity.  Accordingly, a rating in 
excess of 10 percent for radiculopathy of the right lower 
extremity is not warranted.

As for radiculopathy of the left lower extremity, the July 
2004 VA examination revealed that pinprick was intact in the 
left thigh, leg, and foot.  Such findings do not reflect the 
presence of radiculopathy in the left lower extremity.  Thus, 
a separate rating for neurological manifestations in the left 
lower extremity is not warranted.

Lastly, the veteran has a post-operative surgical scar.  
However, there is no current indication or complaints of 
pain, tenderness, poor nourishment, repeated ulceration, 
frequent loss of covering of the skin over the surgical 
incisions, or other additional disability associated with the 
scar.  See 38 C.F.R. § 4.118, Diagnostic Code 7803-05 (2003); 
38 C.F.R. § 4.118, Diagnostic Codes 7803-05 (2002).  While 
the representative in a November 2001 statement indicated 
that at the September 2001 VA examination the surgical scar 
was found to be tender on palpation, the report of that 
examination reflects that the lumbar spine in general, and 
not the scar in particular, was tender to palpation.  The 
July 1997, September 2001, and July 2004 VA examiners all 
reported a healed scar.  As such, a separate evaluation for a 
post-operative surgical scar is not warranted.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher or separate rating.  

Extraschedular Consideration

The Board does not find that a referral for consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2004) is in order.  The evidence in this case 
fails to show that the veteran's lumbar spine disability 
causes marked interference with employment, or that it 
requires frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).   While the veteran has been chronic 
unemployed, the evidence reflects that the veteran has had a 
form of hyperpathia and a right hip disability, which is 
unrelated to the service-connected lumbar spine disabilities, 
that have inhibited employment.  Also, the Board notes that 
the two evaluations assigned for the service-connected lumbar 
spine disability contemplate a level of interference with 
employment associated with the degrees of disability 
demonstrated.  Consequently, the Board finds that a referral 
for extraschedular consideration is not warranted.


ORDER


An evaluation in excess of 40 percent for post-operative 
residuals of a herniated nucleus pulposus of the lumbar spine 
with degenerative changes is denied.

An evaluation in excess of 10 percent for radiculopathy of 
the right lower extremity is denied. 



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


